Name: Commission Regulation (EEC) No 1067/86 of 11 April 1986 amending Regulation (EEC) No 142/86 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/28 Official Journal of the European Communities 12. 4. 86 COMMISSION REGULATION (EEC) No 1067/86 of 11 April 1986 amending Regulation (EEC) No 142/86 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 142/86 (3), as amended by Regulation (EEC) No 822/86 (4), certain quantities of beef were released from intervention and were put up for sale for export ; whereas account should be taken of certain limitations in outlets for meat held by certain intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In the second indent of Article 1 ( 1 ) of Regulation (EEC) No 142/86, '4 500 tonnes' is hereby replaced by '1 500 tonnes'. Article 2 This Regulation shall enter into force on 15 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 19, 25 . 1 . 1986, p. 8 . (4 OJ No L 76, 21 . 3 . 1986, p. 15 .